         Case 20-11157    Doc 197-3 Filed 12/22/20 Entered 12/22/20 15:39:24                 Desc
                                Proposed Order Page 1 of 1

                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                           DISTRICT OF MASSACHUSETTS (BOSTON)

In re:
                                                       Chapter 7
Legacy Global Sports, L.P.                             Case No.:20-11157
      Debtor.                                          (Jointly Administered)
____________________________/

          ORDER RE: MOTION OF NISSAN MOTOR ACCEPTANCE CORPORATION
                     FOR RELIEF FROM THE AUTOMATIC STAY

         Nissan Motor Acceptance Corporation ("Movant"), by and through its attorneys, Marinosci

Law Group, P.C., having filed for Relief From Stay regarding personal property described as one (1)

2015 Nissan Altima, VIN 1N4AL3AP1FC441741 (the “Vehicle”), notice having been given and good

cause appearing therefore, it is hereby ORDERED that the Motion of Movant for Relief From Stay is

allowed and Movant is granted relief from the automatic stay pursuant to 11 U.S.C. §362(d) so that it,

and its successors and assigns, may proceed to exercise its rights pursuant to the Security Agreement

and applicable state and federal law, including the right to take possession of and sell the Vehicle. This

Order shall be binding and effective despite any conversion of this bankruptcy case to a case under any

other chapter of Title 11 of the United States Bankruptcy Code.

         At _________________________ this _____ day of ______________, 2020.


                                                  ______________________________________
                                                  U.S. BANKRUPTCY JUDGE
